DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic to be descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato Scale Co (JP 2009-019939). With respect to claim 1, the Yamato reference discloses a combination weighing apparatus including a combination weighing unit (20) configured to store articles (W) supplied from outside into each of a plurality of hoppers (21, 22), to select a combination of measured values from a plurality of measured values of the articles (W) corresponding to each of the hoppers (21) such that a total value results in a target measured value (¶ 0002), and to cause the hoppers corresponding to the combination to discharge the articles (¶ 0005), the combination weighing apparatus comprising: a discharge chute (26) configured to receive the articles discharged from the combination weighing unit and to supply the articles to a processing device for a subsequent process (¶ 0004), wherein the discharge chute (26) is provided to be movable between a first position where the discharge chute receives the articles discharged from the combination weighing unit and a second position where the discharge chute is made to be detachable from a frame supporting the combination weighing unit (¶¶ 0023-0025).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato Scale Co (JP 2009-019939). Yamato scale does not disclose a “handle” on the removable chute, but handles in general were extremely old and well known, and since the chute is designed to be removed, it would have been obvious to the ordinary practioner to place a handle of some sort to facilitate the chute’s removal by giving the technician removing the chute something to grip. As for the precise location of the handle on the chute, it would have been obvious to the ordinary practioner to find the optimum location of the handle through trial and error.






Conclusion
Claims 2-4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 5,677,517 (Berger) shows a removable chute on a gravimeteric weighing hopper. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON

Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856